Title: From Thomas Jefferson to Hugh Williamson, 30 April 1803
From: Jefferson, Thomas
To: Williamson, Hugh


          
            Dear Sir 
                     
            Washington Apr. 30. 1803.
          
          I thank you for the information on the subject of the navigation of the Iberville contained in your’s of the 18th. in running the late line between the Choctaws and us, we found the Amit to be about 50. miles from the Missisipi where that line crossed it, which was but a little Northward of our Southern boundary. for the present we have a respite on that subject, Spain having without delay restored our infracted right, & assured us it is expressly saved by the instrument of her cession of Louisiana to France. altho’ I do not count with confidence on obtaining N. Orleans from France for money, yet I am confident in the policy of putting off the day of contention for it, till we have lessened the embarrasments of debt accumulated instead of being discharged by our predecessors, till we attain more of that strength which is growing on us so rapidly, & especially till we have planted a population on the Missisipi itself, sufficient to do it’s own work, without marching men 1500. miles from the Atlantic shores to perish by fatigue and unfriendly climates. this will soon take place. in the mean time we have obtained by a peaceable appeal to justice, in 4. months, what we should not have obtained under 7. years of war, the loss of 100,000. lives, an hundred millions of additional debt, many hundred millions worth of produce & property lost for want of market, or in seeking it, & that demoralisation which war superinduces on the human mind. to have seised N. Orleans as our federal Maniacs wished, would only have changed the character & extent of the blockade of our Western commerce. it would have produced a blockade by superior naval force of the navigation of the river as well as of the entrance into N. Orleans, instead of a paper blockade from N. Orleans alone, while the river remained open. and I am persuaded that had not the deposit been so quickly restored, we should have found soon that it would be better now to ascend the river to Natchez, in order to be clear of the embarrasments, plunderings & irritations at N. Orleans, & to fatten by the benefits of the depot a city & citizens of our own, rather than those of a foreign nation. Accept my friendly & respectful salutations.
          
            Th: Jefferson
          
          
          
            P.S. the water line of the Iberville, Amite, & L. Ponchartrain, becoming a boundary between France & Spain, we have a double chance of an acknolegement of our right to use it, on the same ground of natural right on which we claim the navigation of the Mobile & other rivers heading in our territory & running thro’ the Floridas.
          
        